NUMBER 13-05-662-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 
                                      IN
RE: CHARLEY N. WHITE
 
                                  On
Petition for Writ of Mandamus
 
 
                               MEMORANDUM
OPINION
 
           Before
Chief Justice Valdez and Justices Castillo and Garza 
                                 Memorandum
Opinion Per Curiam     
 
On October 26, 2005, relator filed a petition for
writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator seeks a writ of mandamus against the
district clerk of Nueces County requiring the district clerk Ato serve on him . . . [certain] documents and any
answers and orders given by the trial court . . . .@




We have no authority to issue a writ of mandamus
against a district clerk unless such is necessary to enforce our
jurisdiction.  See In re Coronado,
980 S.W.2d 691, 692 (Tex. App.CSan Antonio 1998, orig. proceeding).  Relator has not established that he is
entitled to mandamus relief. 
Specifically, relator has not established how, if at all, the district
clerk=s failure to fulfill his requests deprives this
Court of jurisdiction.  Accordingly, we
deny relator=s petition for writ of mandamus.                                                                                    
 
PER CURIAM
 
Do not publish.
Tex.R.App.P.47.2(b)
Memorandum Opinion delivered and
filed this the 4th day of November, 2005.